DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 15/703,118 filed on 2/23/2021.  Claims 1-2, 4-6, 8, 14, and 17-19 are pending in the case.  Claims 1 and 14 have been amended. Claims 1 and 14 are independent claims.
This office action is Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Parasnis et al. (US Patent Application Publication US 20080126943 A1), referred to as Parasnis herein.
Falck et al. (US Patent Application Publication US 20050270430 A1), referred to as Falck herein.
Tuli (US Patent Application Publication US 20040139208 A1), referred to as Tuli herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parasnis in view of Tuli.
Regarding independent claim 1, Parasnis teaches “A presentation system comprising: at least one sender device including: 
a capture module configured for capturing lossless screen frames and for detecting changed screen frames from said sender device undertaking a presentation through a software program (Examiner notes that “lossless screen frames” is not defined in the instant claim set, and the examiner interprets the “lossless screen frames” as original screen content to be displayed at a receiver device as described at para. [0019]. The term "lossless” could be interpreted as simply without analog-to-digital conversion loss, because one of its definition found at para. [0019] describes as the captured screen frame of the capture module is exactly the same as the screen content, however, para. [0018] recites the lossless screen frame could be lossy before being transmitted to the receiver, “the lossless screen frame captured by the capture module is encoded into but not limit to BMP, JEPG, PNG or TIFF picture, which may be a lossy compression picture format.”. Further, examiner notes that “changed screen frames” is not specifically defined in the current amended claim set, only results to be stored as a static picture format. Therefore, examiner interprets the ; and 
a first communication interface electrically connecting with said capture module and configured for transmitting said changed screen frames (id. at ¶ [0108], through a network communication channel, the digital stream is uploaded.); and 
a receiver device including: 
a second communication interface configured for receiving said changed screen frames (id. at ¶ [0109], a communication link is connected to the encoding computer to receiving the video image.); 
a video connection port configured for electrically connecting with a display device, wherein said changed screen frames are output to said display device through said video connection port to display said changed screen frames (id. at ¶ [0103], a CRT projector is connected to a laptop computer and projects the slide show images.); and
a webpage server configured for storing said changed screen frames in a static picture format as web pages (Examiner notes that “a static picture format as web pages” could be any picture format used in web pages as exampled at para. [0024] of instant specification, and it does not exclude animation of the picture format. Further, according to the language in instant claim set, the webpage server’s role is storing and refreshing the screen frames and enabling the screen frames browsed by a browser. id. at ¶ [0074] and at FIG. 5, NETSHOW server established for storing the HTML pages on the user’s local computer or a server, the HTML pages includes image files as described at ¶¶ [0126] and [0143].),”. Parasnis further teaches slide files could be provided as absolute URL address in the form “http://<network domain><directory path>/slidename”), wherein a … access path is assigned to each of the web pages of said changed screen frames (id. at ¶ [0019], Parasnis teaches HTML slide files are saved in a predetermined location that is accessible to the viewer's computer via the computer network, and it includes a URL reference to the location of a corresponding HTML slide file.).” Even though Parasnis does not disclose the term “fixed” access path, the disclosure in ¶ [0019] further teaches the method enables the HTML slide files comprising a recorded presentation to be moved without requiring that the embedded links to those files be updated by including both an absolute reference to the location of the command's corresponding HTML slide file and a relative portion, identifying a location at which the HTML slide files are stored relative to the base directory. Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to substitute access path including the absolution reference and 
Further, Parasnis does not explicitly teach “, and wherein if each of the screen frames is changed only in some regions, the sender device only transmits changed regions to the receiver device, and the receiver device uses the changed regions to refresh each of the screen frames.”
Tuli is in the same field of allows multiple users operating a PDA, receiving information from a server via a cellular phone, to access the Internet or the World Wide Web (WWW), view and interact with these images remotely on a display screen (Tuli, at Abstract) that browser is rendering the web page during this period, and all blocks that change on the web page within the displayable screen area will be sent from the server to the PDA to be displayed, If the last change was made to block 3 in a particular frame, the server checks each block in the display area 78 for new blocks that have changed, and if changes are made to blocks 3 and 4, the server sends block 4 first then block 3 as the priority is shifted to sending newly changed blocks that have not been changed since the previous frame. Thus, blocks are not sent twice consecutively unless there are no other changes to other blocks in consecutive frames (id. at ¶ [0054]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Parasnis’ presentation system with if change was made to portion of blocks, then only sending newly changed blocks as taught by Tuli because it may reduce the bandwidth consumed, consequently providing a fast display from the time an image is sent from the server to the PDA (Tuli, at ¶ [0049]).
Independent claim 14 is directed towards a presentation method equivalent to a presentation system found in claim 1, and is therefore similarly rejected.
Regarding claim 2, Parasnis in view of Tuli teaches all the limitation of independent claim 1. Parasnis further teaches “wherein said sender device determines whether said changed screen frame is used as said web page (Parasnis, at ¶ [0074] and as depicted at FIG. 6, broadcasting user determines whether the data in the file server location field should be on the user's local computer or a server, where POWERPOINT will store the HTML pages for the presentation broadcast.).”
Regarding claim 4, Parasnis in view of Tuli teaches all the limitation of independent claim 1. Parasnis further teaches “wherein said sender device further includes an encoding module electrically connecting between said capture module and said first communication interface and configured for encoding said changed screen frames (Parasnis, at ¶ [0108], teaches audio and video capture cards connected to WindowsTM media encoder module known as “REX” encoding the digital streams captured by those capture cards into an ASF stream.).”
Regarding claim 5, Parasnis in view of Tuli teaches all the limitation of independent claim 1. Parasnis further teaches “wherein said webpage server includes an automatic refresh module configured for automatically refreshing said web pages (Parasnis, at ¶ [0140], teaches when any audience member chooses to view the lobby page, I_status.htm contains refresh code that reloads the page periodically, and the refresh period can be set to any length.).”
claim 6, Parasnis in view of Tuli teaches all the limitation of independent claim 1. Parasnis further teaches “wherein said changed screen 18frames are received from several said sender devices and integrated as one split screen frame to display on said display device and store as said web page (Parasnis discloses receiving commands in POWERPOINT® from such as triggering the next animation from laptop computer (Parasnis, at ¶ [0142]), and ASF stream received from encoding computer (id. at ¶ [0108]), and event.htm frameset comprises split screen, a primary frame and a child frame to display in a corresponding browser display as described at ¶ [0160] and [0172], and save the content of the recorded presentation as described at ¶ [0145].).”
Regarding claim 17, Parasnis in view of Tuli teaches all the limitation of independent claim 14. Parasnis further teaches “further comprising: encoding said changed screen frames before transmitting said changed screen frames (Parasnis, at ¶ [0108], discloses audio and video capture cards connected to WindowsTM media encoder module known as “REX” encoding the digital streams captured by those capture cards into an ASF stream before uploading the captured digital streams.)”
Claim 18 is directed towards a presentation method equivalent to a presentation system found in claim 5, and is therefore similarly rejected.
Regarding claim 19, Parasnis in view of Tuli teaches all the limitation of independent claim 14. Parasnis further teaches “further comprising: integrating the changed screen frames received from several sender devices as one split screen frame before displaying (Parasnis discloses receiving commands in POWERPOINT® id. at ¶ [0108]), and event.htm frameset comprises split screen, a primary frame and a child frame to display in a corresponding browser display as described at ¶ [0160] and [0172], and loading the event.htm is done before displaying the changed screen frames.).”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parasnis in view of Tuli as applied to claim 1 above, and further in view of Falck.




Regarding claim 8, Parasnis in view of Tuli teaches all the limitations of independent claim 1. Parasnis further teaches a monitor or other type of display device is connected to system bus via an interface such as a video adapter. However, Parasnis in view of Tuli does not explicitly teach “wherein said video connection port is a VGA (Video Graphic Array) port, DVI (Digital Visual Interface), or HDMI (High Definition Multimedia Interface).”
Falck is in the same field of a system for displaying images (Falck, at Abstract) that the output generated by the reproduction unit is supplied as a VGA signal to the display unit (id. a ¶ [0022]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Parasnis in view of Tuli’s presentation system with the video connection port is a VGA as taught by Falck because it could projects the supplied image to the display unit (Falck, at ¶ [0022]).

Response to Arguments/Remarks
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144